Citation Nr: 1823408	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  13-18 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected pes planus.

2.  Entitlement to service connection for a left ankle disorder, to include as secondary to service-connected pes planus.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected pes planus.

4.  Entitlement to service connection for a jaw/mouth disorder (originally claimed as a dental disorder).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1981 to September 1984.  Further, the record indicates he had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in December 2016.  A transcript of this hearing is of record.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially the Board notes the Veteran indicated at his December 2016 hearing that he had additional medical records from a VA ambulatory care facility in Columbus, Ohio, that he wanted to submit into evidence.  See Transcript p. 3.  However, no such records appear to be part of the evidence available for the Board's review.  Moreover, relevant statutory and regulatory provisions emphasize the importance of obtaining VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).  Consequently, the Board concludes that it must remand this case in order to obtain any such records.

The Board further notes the Veteran has essentially contended that he has chronic bilateral ankle and right knee problems secondary to his service-connected pes planus.  He also reported that his podiatrist had verbally opined that such was the case, but did not provide a written opinion.  The Veteran is competent to report what he was told.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board finds that the nature and etiology of the Veteran's claimed disabilities of the ankles and right knee is not clear from the evidence of record.  Although a March 2012 VA examination included an opinion that there was no causal relationship between pes planus and knee pathology, it appears this examination was in regard to the left knee and not the right knee which is the focus of this appeal.  The Board finds that a remand is required to accord the Veteran a competent medical examination and opinion to clarify the nature and etiology of these claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to the claim of service connection for a jaw/mouth disorder, the Board notes that the Veteran originally claimed service connection for a dental disorder due to in-service dental trauma from being struck in the mouth by the butt of a rifle.  The service treatment records confirm he sustained chipped teeth in 1983 due to such an injury.  Nevertheless, service connection was denied below because a 2011 VA examination did not show the Veteran currently had a dental disorder for which VA compensation may be paid.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  However, at his December 2016 hearing he clarified that he was seeking service connection for a disability of the jaw/mouth, and specifically noted problems chewing and headaches.  See Transcript p. 10.  Therefore, the Board finds that a remand is also required to accord the Veteran a competent medical examination and opinion to clarify whether he has chronic disability of the jaw and/or mouth due to active service.  See McLendon.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records for the Veteran, particularly the treatment records he identified at his December 2016 hearing from a VA ambulatory care facility in Columbus, Ohio.

2.  Request the names and addresses of all medical care providers who have treated the Veteran for his bilateral ankle, right knee, and jaw/mouth problems since July 2011.  After securing any necessary release, should obtain those records not on file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service ankle, right knee, and jaw/mouth problems.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the veteran should be afforded an examination to clarify the nature and etiology of his claimed disabilities of the ankles and right knee.  The claims folder should be made available to the examiner.

For any chronic disability of the ankle(s) and/or right knee found to be present, the examiner should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of the Veteran's active service.

If the examiner determines the Veteran has a disability of the ankle(s) or right knee that is not directly related to service, he or she should express an opinion as to whether it is at least as likely as not it was caused or aggravated by the service-connected pes planus.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

5.  The veteran should also be afforded an examination to evaluate the nature and etiology of his claimed jaw/mouth disorder.  The claims folder should be made available to the examiner.

For any chronic disability of the jaw and/or mouth found to be present, the examiner should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of his active service to include the documented in-service trauma when he was struck in the mouth by the butt of a rifle.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

6.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the May 2013 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

